                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 THOMAS RIDDLE,                        )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:20-cv-00145-KDB
                                       )
                 vs.                   )
                                       )
 ANDREW M. SAUL, Commissioner          )
 of Social Security,                   )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 29, 2021 Order.

                                               March 29, 2021




        Case 1:20-cv-00145-KDB Document 19 Filed 03/29/21 Page 1 of 1
